—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered May 13, 1993, convicting him of murder in the second degree, upon his plea of guilty, and *746imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress oral statements made by him to the police.
Ordered that the judgment is affirmed.
The record fails to substantiate the defendant’s contention that his confession was involuntarily obtained by virtue of the arresting detective’s interrogation methods (see, People v Tarsia, 50 NY2d 1, 11-12; People v Smith, 208 AD2d 966; People v Ingram, 208 AD2d 561; People v Foster, 193 AD2d 692, 693; People v Hassell, 180 AD2d 819, 820; People v Jackson, 140 AD2d 458). Miller, J. P., Thompson, Santucci and Joy, JJ., concur.